Citation Nr: 0030215	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  95-02 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Evaluation of posttraumatic stress disorder (PTSD) in excess 
of 50 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to June 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD and assigned a 30 percent evaluation.  Following the 
receipt of additional evidence, the RO, in a January 1997 
rating decision, increased the veteran's evaluation to 50 
percent for his PTSD effective from the date of his claim in 
October 1993.

In April 1999, the veteran, his spouse, and his 
representative appeared before the undersigned Member of the 
Board at a hearing at the RO.  In June 1999, the Board 
REMANDED the case to the RO for additional development.  The 
case has now been returned to the Board.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his PTSD to the VA Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  That regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2000) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).


FINDING OF FACT

The veteran's PTSD has been manifested primarily by recurrent 
intrusive thoughts, flashbacks, nightmares, anger and 
irritability, poor concentration and memory, exaggerated 
startle response, erratic sleep, depression, social 
isolation, suicidal ideation, poor personal hygiene, Global 
Assessment of Functioning (GAF) scores ranging from 30 to 50, 
and inability to work.


CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for PTSD 
have been met.  38 U.S.C.A. § 1155(West 1991); Veterans 
Claims Assistance Act of 2000 (Nov. 9, 2000; 114 Stat. 2096), 
Pub. L. No. 106-475 (2000) (to be codified at 38 U.S.C.A. 
§§ 5102-7); 38 C.F.R. §§ 4.130, 4.132 Diagnostic Code 9411 
(1996 and 2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his PTSD is more severe than the 50 
percent rating that is currently in effect and that he is 
unable to work due to his PTSD.  It is observed that the 
veteran has been examined and his medical records have been 
obtained as it was ordered in the Board's 1999 Remand.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Furthermore, the evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2.  

Since the veteran appealed the initial rating assigned for 
his PTSD, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  In this regard, the Board 
has continued to phrase the issue on appeal the same way as 
it finds that the naming of this issue does not prejudice the 
veteran.  The Board has not dismissed any issue and the law 
and regulations governing the evaluation of disabilities is 
the same regardless of how the issue has been phrased.  It 
also appears that the Court has not provided a substitute 
name for this type of issue.  The Board has considered 
whether staged ratings should be assigned, but finds that the 
veteran's condition has not significantly changed and a 
uniform rating is appropriate in this case.  

Service connection for PTSD was granted by the RO by means of 
an October 1995 rating decision following review of the 
relevant evidence, which included the veteran's service 
records showing 3 tours of duty in Vietnam, the veteran's 
service medical records, the veteran's stressor statement, 
testimony of the veteran and his spouse, VA medical records, 
and VA examinations in February 1994 and April 1995.

At a February 1994 VA examination, the veteran reported 
participating in combat in Vietnam and experiencing 
flashbacks, nightmares, difficulty concentrating and 
hypervigilance.  PTSD was diagnosed.  At his January 1995 
hearing, the veteran testified that during his service in 
Vietnam, he served as a helicopter door gunner, fired several 
weapons, and killed people, and that he felt guilty about 
such actions.  During an April 1995 VA examination, he 
reported serving on multiple tours in Vietnam most often in 
the field and witnessing rocket attacks.  He complained of 
sleep difficulties, nightmares, flashbacks, nervous ness, 
short temper with explosive behavior, suspiciousness, and 
auditory hallucinations.  The diagnosis was severe PTSD.  In 
October 1995, the RO granted service connection of PTSD and 
assigned a 30 percent evaluation.

A July 1995 VA Medical Center (VAMC) discharge summary 
reflects that the veteran was hospitalized with complaints of 
nightmares, inability to sleep, and that he woke up fighting.  
He was mildly anxious with a constricted affect.  The veteran 
admitted to some thought broadcasting.  No suicidal or 
assaultive risk was detected.  His insight and judgment were 
fair.  It was apparent that he felt paranoid, had nightmares 
and flashbacks of Vietnam, and had ideas of persecution.  The 
diagnoses included PTSD and his current GAF score was 30.  An 
August 1996 VAMC discharge summary revealed that the veteran 
was hospitalized with complaints of flashbacks and nightmares 
of Vietnam.  The diagnoses included PTSD and GAF scores of 30 
and 50 were noted.

In a January 1997 rating decision, the RO increased the 
veteran's evaluation to 50 percent effective from the date of 
his claim in October 1993, and granted temporary total 
ratings under 38 C.F.R. § 4.29 for the veteran's periods of 
hospitalizations in June 1995 and July 1996.

A November 1997 VAMC discharge summary showed that the 
veteran was hospitalized in October 1997 complaining of 
insomnia, nightmares, auditory and visual hallucinations, and 
memory loss.  The veteran's appearance was described as fair.  
His attitude was positive and cooperative and his behavior 
was acceptable.  His mood was anxious and tense with 
depressive features.  He denied suicidal and homicidal 
ideations but reported auditory and visual hallucinations.  
His recent memory was poor and his remote memory was fair.  
The diagnoses included PTSD with moderately severe stressors.  
The current GAF score was 40 with the highest level over the 
past year being 40.  His prognosis was fair.  (The Board 
notes that benefits under 38 C.F.R. § 4.29 were granted for 
the period of this hospitalization.)

Private medical records received in May 1998 show that the 
veteran was treated for various complaints including 
headaches, sleep difficulty, and visual and auditory 
hallucinations from March 1994 to June 1996.  On several 
occasions, it was noted that the veteran had an odd way of 
expressing himself and of thinking.

VA medical records indicate that the veteran participated in 
PTSD outpatient therapy from January to March 1998.  The 
veteran was again hospitalized at a VAMC in June 1998, 
because of frequent nightmares, insomnia, Vietnam flashbacks, 
and finding himself outside holding a gun and screaming.  It 
was noted that he had been unemployed since 1993.  The 
veteran reported an angry mood due to flashbacks and people 
talking behind his back.  The veteran was placed on a closed 
ward and noted to have his suicidal ideations.  The diagnoses 
at discharge included PTSD and his current GAF score was 40.

A February 1999 VA medical record revealed that the veteran 
complained that his PTSD was worse as the flashbacks 
increased in frequency, he had difficulty sleeping, and had 
occasional suicidal thoughts. 

VA outpatient treatment records reveal that the veteran 
participated in a PTSD treatment program from March 1999 to 
April 1999.  An April 1999 VA psychological assessment 
reported that the veteran had undergone treatment in the PTSD 
Outpatient Program.  This report indicated that the veteran 
met two of the four treatment goals with decrease in anger 
and some PTSD symptoms, but that his anxiety increased and he 
had not succeed in meeting all the treatment goals.  The VA 
physician stated that the veteran's score remain at the 
chronic and severe level and may actually increase due to 
community life stressors.

At his April 1999 Travel Board hearing, the veteran testified 
that he experienced sleep difficulties, flashbacks, 
nightmares, intrusive thoughts, poor memory, and suicidal 
thoughts.  He reported that he did not attend any social 
activities and had difficulty going to the store as seeing 
young children reminded him of Vietnam.  The veteran also 
stated that he occasionally put bullets in his gun, turned 
the chamber, and put the gun to his head.  He stated that he 
had been unable to work since 1993 and received Social 
Security disability based on his PTSD and medical 
difficulties including arthritis and hypertension.  The 
veteran's spouse testified that the veteran had a bad memory 
problem that was worsening, that he had bad personal hygiene 
and sometimes did not bath, shave, or change clothes for 
several days, and that he saw things that no one else did.

At a November 1999 VA examination, the examiner noted that 
the veteran was receiving outpatient treatment by a VA 
psychiatrist and taking several psychotropic medications.  He 
complained of combat nightmares, flashbacks, sleep 
difficulty, perimeter checking, being easily irritated, did 
not like being around people, had no hobbies or friends, 
being hypervigilant, and sleeping with a gun.  The veteran 
reported a work history of unskilled labor and truck driving 
jobs.  He stated that in 1995, a Social Security judge 
determined that he was unable to work because of his PTSD, 
arthritis, and hypertension.  On evaluation, the examiner 
noted that the veteran had an angry tone when speaking of 
Vietnam, terminal insomnia with Vietnam combat nightmares, 
occasional suicidal thoughts, poor concentration, and fair 
recent and remote memory.  He was polite and cooperative, 
oriented times 4, and spoke clearly in a goal directed 
manner.  No delusional ideation or hallucinations were noted.  
The examiner opined that the veteran's number of symptoms and 
degree of disruption in his social and occupational 
functioning was severe.  The examiner stated that the veteran 
would not likely function adequately in employment activities 
requiring close, frequent contact with others or that 
required sustained concentration or memory function beyond 
the immediate.  The diagnosis was chronic PTSD.  The current 
GAF score was 50.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  On and before November 
6, 1996, the rating schedule directed that a 50 percent 
disability evaluation was warranted for PTSD when there was 
considerable impairment in the veteran's ability to establish 
or maintain effective or favorable relationships with people 
and that his reliability, flexibility, and efficiency levels 
be so reduced by reason of his psychoneurotic symptoms as to 
result in considerable industrial impairment.  A 70 percent 
evaluation required that the veteran's ability to establish 
and maintain effective or favorable relationships with people 
be severely impaired and the psychoneurotic symptoms be of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
evaluation required that the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community, the veteran's symptoms 
are totally incapacitating psychoneurotic, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Codes 9411 (1996).

On November 7, 1996, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to psychiatric disabilities.  Under the amended rating 
schedule, a 50 percent disability evaluation is warranted for 
PTSD which is productive of occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent disability evaluation is 
warranted for PTSD which is productive of occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).

The Court has clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990), see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  As the veteran filed his 
claim of entitlement to service connection for PTSD in 
October 1993, the Board will consider both the old and 
revised criteria in evaluation the claim.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM IV), according to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, (DSM IV), a GAF score of 21-30 is when behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day, no job, home, or friends).  A 
GAF score of 31-40 is described as some impairment in reality 
testing or communication (e.g., speech is illogical at times, 
obscure or irrelevant) or major impairment in several areas, 
such as work, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, is 
unable to work).  A GAF score of 41-50 is defined in the DSM 
IV as serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Although the GAF 
score does not neatly fit into the rating criteria, the Board 
is under an obligation to review all the evidence of record.  
The fact that evidence is not neat does not absolve the Board 
of this duty.  The Court, in Carpenter v. Brown, 8 Vet. App. 
240 (1995), recognized the importance of the GAF score and 
the interpretations of the score.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt. 

According to the examiners, the veteran's GAF scores range 
from 30-50.  The examiners are in the best position to assess 
the degree of the veteran's impairment.  The assignment of 
the GAF score expresses the extent of impairment due to the 
manifestations identified.  This evidence may not be ignored.  
The Board notes that VA medical evidence from 1994 to 1999 
including multiple hospital reports and VA examinations, 
which reveal complaints of recurrent intrusive thoughts, 
nightmares, anger and irritability, impaired concentration, 
increased startle response, depression, social avoidance, 
isolation, visual and auditory hallucinations, suicidal 
ideation, and memory difficulties.  Additionally, at his 
personal hearing, the veteran's spouse testified that the 
veteran has difficulties maintaining personal hygiene to 
include bathing and changing clothes and worsening memory 
problems.  Moreover, at the November 1999 VA examination, the 
VA examiner opined that the veteran would have difficulty 
functioning in employment activities requiring close, 
frequent contact with others or that required sustained 
concentration or memory function beyond the immediate period 
and that his occupational and social functioning were 
severely affected by his PTSD symptoms.

The Board notes that in a factual scenario involving the 
application of 38 C.F.R. § 4.132, Diagnostic Code 9411 prior 
to the November 1996 revision, the Court held that the Board 
should determine whether the veteran's PTSD disability meets 
any one of the three independent criteria required for a 100 
percent PTSD rating.  If the Board determines that one of the 
criteria is met, it shall award a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95, 99 (1994).  In the instant 
case, the Board notes that the veteran's employment history 
consisted of mainly unskilled labor position which usually 
require at least some contact with others, some sustained 
concentration, and remote memory functions.  Additionally, 
the evidence indicates that except for family contact, the 
veteran is virtually isolated from social contact with 
others.  Accordingly, after reviewing the evidence of record 
in light of the applicable regulations, the Board finds that 
an evaluation of 100 percent for the veteran's PTSD is 
warranted.


ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  



		
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge
	Board of Veterans' Appeals


 

